SUMMARY ORDER
UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED AND DECREED that the judgment of the district court be and it hereby is AFFIRMED.
Plaintiff-appellant Sylvia Wimes appeals from a November 29, 2004, judgment of the United States District Court for the Western District of New York (John T. Elfvin, Judge) granting summary judgment for defendants-appellees Kaleida Health and Ronald Jozwiak. Familiarity with the facts and procedural history is assumed.
On appeal, Wimes argues (1) that the district court erred in granting summary judgment for defendants on Wimes’s retaliation claim under Title VII and the New York Human Rights Law; and (2) that Jozwiak can be held individually hable for his actions. Reviewing the grant of summary judgment de novo, we affirm.
Claims of retaliation are analyzed according to the burden-shifting framework set forth in McDonnell Douglas Corp. v. Green, 411 U.S. 792, 93 S.Ct. 1817, 36 L.Ed.2d 668 (1973). A plaintiff claiming retaliation under Title VII must first establish a prima facie case of retaliation by showing: “ ‘[1] participation in a protected activity known to the defendant; [2] an employment action disadvantaging the plaintiff; and [3] a causal connection be-
*328tween the protected activity and the adverse employment action.’ ” Quinn v. Green Tree Credit Corp., 159 F.3d 759, 769 (2d Cir.1998) (quoting Tomka v. Seiler Corp., 66 F.3d 1295, 1308 (2d Cir.1995) (alteration in original)). A “ ‘protected activity’ refers to action taken to protest or oppose statutorily prohibited discrimination.” Cruz v. Coach Stores, Inc., 202 F.3d 560, 566 (2d Cir.2000). While a “plaintiff need not establish that the conduct she opposed was actually a violation of Title VII,” she must have “possessed a good faith, reasonable belief that the underlying employment practice was unlawful under the statute.” Galdieri-Ambrosini v. Nat’l Realty & Dev. Corp., 136 F.3d 276, 292 (2d Cir.1998) (internal quotation marks omitted). Further, “implicit in the requirement that the employer have been aware of the protected activity is the requirement that it understood, or could reasonably have understood, that the plaintiffs opposition was directed at conduct prohibited by Title VII.” Id.
The district court correctly found that plaintiff had failed to set forth a prima facie case of retaliation. Assuming plaintiff had a good faith, reasonable belief that she was the victim of discrimination on the basis of race, she has failed to establish that there is a genuine issue of material fact with respect to whether defendants understood, or reasonably could have understood, that her complaints (both informal and formal) were about race discrimination.
We have carefully considered Wimes’s other arguments and find them to be without merit.
Accordingly, and for the foregoing reasons, the judgment of the district court is hereby AFFIRMED.